Citation Nr: 0835570	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-42 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  

3.  Entitlement to service connection for a claimed left 
ankle disorder.  

4.  Entitlement to service connection for refractive error 
and color blindness.  

5.  Entitlement to service connection for a claimed skin 
disorder.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine (low back disability) prior to May 1, 
2006.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability from 
May 8, 2006 through December 27, 2007.  
8.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability 
beginning on December 28, 2007.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right hip disability.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cervical spine disability.  

13.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right wrist disability.  

14.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

15.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left shoulder disability.  

16.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus with heel spurs prior 
to December 28, 2007.  

17.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus with heel spurs 
beginning on December 28, 2007.  

18.  Entitlement to an initial compensable evaluation for the 
service-connected left valgus deformity with bunion 
formation.  

19.  Entitlement to an initial compensable evaluation for the 
service-connected right valgus deformity with bunion 
formation.  

20.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

21.  Entitlement to an initial compensable evaluation for the 
service-connected deviation of the nasal septum.  

22.  Entitlement to an initial compensable evaluation for the 
service-connected chronic bronchitis.  

23.  Entitlement to an initial compensable evaluation for the 
service-connected hiatal hernia with gastroesophageal reflux 
disease (gastrointestinal disability).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981 and from October 1983 to October 2003.  

The Board of Veterans' Appeals (Board) remanded this case to 
the RO in October 2007 for additional development, to include 
obtaining VA examinations.  

An April 2008 rating decision granted an evaluation of 20 
percent for the service-connected low back disability from 
May 8, 2006 through December 27, 2007, with a 10 percent 
rating effective again beginning on December 28, 2007.  

The issues of service connection for a skin disorder and for 
initial compensable evaluations for the service-connected 
bilateral hearing loss and chronic bronchitis are being 
remanded to the AOJ via the Appeals Management Center, in 
Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated degenerative changes of the 
right shoulder is shown as likely as not to have its clinical 
onset during the veteran's extensive period of active 
service.  

2.  The veteran currently is not shown to have a right ankle 
condition due to any event or incident of his extensive 
active service.  

3.  The veteran currently is not shown to have a left ankle 
condition due to any event or incident of his extensive 
active service.  

4.  The refractive error and color blindness are 
developmental anomalies.  

5.  The service-connected low back disability is shown to be 
manifested by some restriction of flexion of the 
thoracolumbar spine with pain beginning at 40 degrees in May 
2006.  

6.  The service-connected low back disability currently is 
shown to be productive of moderate incapacity to be 
consistent with a limitation of flexion of the thoracolumbar 
spine to more than 30 degrees and less than 60 degrees due to 
pain.  

7.  The service-connected right knee disability currently is 
shown to be manifested by motion from 0 to 130 degrees.  

8.  The service-connected left knee disability currently is 
shown to be manifested by motion from 0 to 120 degrees.  

9.  The service-connected right hip disability currently is 
shown to be manifested by flexion from 0 to 100 degrees.  

10.  The service-connected cervical spine disability 
currently is not shown to be manifested by pain free flexion 
less than 40 degrees.  

11.  The service-connected right wrist disability is not 
shown to be manifested by more than mild incomplete paralysis 
of the right median nerve.  

12.  The currently assigned 10 percent rating for the 
service-connected bilateral tinnitus is the highest rating 
allowable under applicable legal authority.  

13.  The service-connected left shoulder disability is shown 
to be manifested by flexion from 0 to 150 degrees and 
abduction was from 0 to 120 degrees in December 2007.  

14.  The service-connected bilateral pes planus is shown to 
more nearly approximate that of a moderately severe degree 
beginning on December 28, 2007.  

15.  The veteran is not shown to have had surgery for the 
service-connected right hallux valgus deformity with bunions; 
nor is he shown to have severe hallux valgus.  

16.  The veteran is not shown to have had surgery for the 
service-connected left hallux valgus deformity with bunions; 
nor is he shown to have severe hallux valgus.  

17.  The service-connected residuals of a nasal septum 
deviation is not shown to involve 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  

18.  The service-connected hiatal hernia and gastroesophageal 
reflux disease (GERD) is not shown to be more than mildly 
disabling.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right shoulder disability by degenerative changes is due to 
disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The veteran does not have a right ankle disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  Neither refractive error nor color blindness is a disease 
or injury for VA compensation purposes.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent prior to May 8, 2006 for the service-
connected low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5243 (2007).  

6.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent beginning on May 8, 2006 for the 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5243 (2007).  

7.  The criteria for the continued assignment of an initial 
20 percent rating, but not higher, on and after December 28, 
2007 for the service-connected low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5243 (2007).  

8.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5003, 5260, 5261 (2007).  

9.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5003, 5260, 5261 (2007).  

10.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5251, 5252, 5253 (2007).  

11.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected cervical 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5242 (2007).  

12.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Codes 8714-8515 (2007).  

13.  The claim for the assignment of an initial rating higher 
than 10 percent for the service-connected bilateral tinnitus 
is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.87 including Diagnostic Code 6260 (2002-
2007).  

14.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5099-5024 (2007).  

15.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected bilateral 
pes planus with heel spurs prior to December 28, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5276 
(2007).  

16.  The criteria for the assignment of an initial evaluation 
of 10 percent for the service-connected bilateral pes planus 
with heel spurs beginning December 28, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5276 (2007).  

17.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected right valgus 
deformity with bunions have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5280 (2007).  

18.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected left valgus 
deformity with bunions have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5280 (2007).  

19.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected septal 
deviation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Code 6502 (2007).  

20.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5280 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2003 and December 2004, the RO sent the veteran 
a letter in which he was informed of the requirements needed 
to establish entitlement to service connection.  The December 
2004 letter informed him of the requirements needed to 
establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after the letters.  

The Board notes that the veteran was informed in an October 
2007 letter on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not 
applicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant 
examinations were conducted in 2003 and 2007.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to these issues.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  


Analysis

Right Shoulder and Ankles

The veteran's service treatment record does not reveal any 
complaints or findings of a right shoulder or ankle 
disability, including on evaluation in September 2003, at 
which time x-ray studies of the shoulder and ankles were 
reported to be normal.  

The only post-service evidence of a shoulder or ankle was a 
finding of early degenerative changes of the right shoulder 
on a December 2007 MRI.  

Given the veteran's complaints of having right shoulder 
problems since service, the evidentiary record is in relative 
equipoise in showing that the right shoulder degenerative 
changes as likely as not had their clinical onset during his 
period of active service.  

In resolving all reasonable doubt in the veteran's favor, 
service connection for right shoulder disability manifested 
by degenerative changes is warranted on this record.  

The medical evidence shows a lack of findings of an ankle 
disability both in service and after service discharge.  
Absent current findings of ankle disability in service or 
thereafter, there is no basis presented for linking the 
current complaints involving either ankle to an event or 
incident in service.  

Consequently, as all of the elements required under Hickson 
have not been shown, the claim of service connection for a 
right or left ankle disorder must be denied on this record.  



Refractive Error and Color Blindness

It was reported on examination prior to service entrance in 
August 1977 that the veteran had a nine year history of an 
astigmatism, for which he wore glasses; distant visual acuity 
was corrected to 20/20 in both eyes.  

A corneal problem was reported in December 1989.  He 
complained of blurred distant vision in June 1991.  Distant 
visual acuity in September 2003 was corrected to 20/20 in 
each eye.  The diagnoses in September 2003 were those of 
refractive error and color vision deficiency.  

To the extent that the veteran has been diagnosed with 
refractive error and color blindness, the Board notes that 
neither condition is diseases or injuries for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2007).  

Further, the claims folder contains no competent evidence to 
suggest that, during the veteran's military service, 
additional disease or injury was superimposed on his 
refractive error or color blindness.  See VAOPGCPREC 82-1990 
(July 18, 1990) (which states that, if, during an 
individual's military service, additional disease or injury 
is superimposed upon a congenital, developmental, or familial 
disease, service connection may indeed be warranted for the 
resultant disability).  

Moreover, the claims folder contains no competent evidence 
that the veteran has a diagnosed acquired eye disorder which 
may be associated with his active duty.  

Therefore, the claim of service connection for refractive 
error and color blindness must be denied by operation of law.  

Due consideration has been given to the written statements 
submitted by and on behalf of the veteran in support of his 
service-connection claims.  Although the veteran can provide 
competent evidence as to his observations, these cannot be 
found to constitute competent evidence to establish a medical 
diagnosis or present a basis for linking a disability to an 
event or incident of the veteran's period of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  

As the preponderance of the evidence is against the claim of 
service connection for an ankle disorder, the doctrine of 
reasonable doubt is not for application.  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  


Low Back Disability and Cervical Spondylosis

Schedular Criteria

Certain regulatory changes amended the rating criteria for 
diagnosing and evaluating disability of the spine effective 
on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  

Although the veteran filed his claim for service connection 
for low back and cervical spine disabilities on September 4, 
2003, he was not discharged from service until October 31, 
2003.  The ratings assigned to his service-connected low back 
and cervical spine disabilities are not effective until 
November 1, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Because the veteran was not discharged from service until 
after the new schedular criteria for the spine took effect, 
and the effective date of service connection for his 
disabilities can be no earlier November 1, 2003, after the 
effective date of the new rating criteria for the spine, only 
the new spine criteria are applicable in this case.  

With respect to intervertebral disc syndrome, beginning on 
September 23, 2002, this disorder could be rated for 
incapacitating episodes.  According to 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, effective on September 23, 2002, 
a 60 percent evaluation, which is the maximum provided, may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  A 20 percent evaluation is assigned when the 
incapacitating symptom episodes last at least two weeks, but 
less than four weeks.  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2003).  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2007); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2007).  


Analysis

A March 2004 rating decision assigned 10 percent evaluations 
for service-connected lumbar and cervical spine disabilities, 
effective on November on 1, 2003.  

An April 2008 rating decision then assigned a 20 percent 
rating for service-connected lumbar spine disability 
effective on May 8, 2006 thru December 27, 2007.  

The X-ray studies of the low back in September 2003 showed 
moderate degenerative disc space narrowing at L4-5 and 
cervical spondylosis.  

According to treatment records dated on May 1, 2006 from 
Fayetteville Family Extended Care, the veteran complained of 
a three day history of low back pain, without bowel or 
bladder problems.  

An examination revealed flexion of the lumbar spine to 40 
degrees before it started hurting; it also hurt when he tried 
to fully extend.  There was no gross motor or sensory 
deficit.  The diagnoses were those of low back pain, spinal 
canal stenosis, and central disc protrusion at L4-5.  A 
treatment report dated May 8, 2006 recorded similar results.  

The reports dated from September to November 2006 treatment 
records from Cape Fear Physical Medicine and Rehabilitation 
Associates noted a full functional range of motion for the 
upper and lower extremities.  

The November 2007 treatment records from Fayetteville Family 
Extended Care reveal flexion of the lumbar spine to 40 
degrees before it started pulling in the low back; he had 
essentially full extension and lateral bending.  There was no 
gross motor or sensory deficit.  The diagnoses were those of 
low back pain, spinal canal stenosis, and central disc 
protrusion at L4-5.  

When examined by VA in December 2007, the veteran was noted 
to be right handed.  His forward flexion of the thoracolumbar 
spine was from 0 to 85 degrees, with pain at 70 degrees; 
extension was from 0 to 25 degrees, with pain at 25 degrees; 
lateral bending was from 0 to 25 degrees on the right, with 
pain at 25 degrees; and from 0 to 30 degrees on the left, 
with pain at 30 degrees; and bilateral rotation was from 0 to 
30 degrees, with pain at 30 degrees.  There was no additional 
loss of motion on repetitive use of the joint.  

The noted forward flexion of the veteran's cervical spine in 
December 2007 was from 0 to 40 degrees, with pain at 40 
degrees; extension was from 0 to 45 degrees, with pain at 45 
degrees; lateral bending was from 0 to 40 degrees on the 
right, with pain at 40 degrees; and from 0 to 30 degrees on 
the left, with pain at 30 degrees; and bilateral rotation was 
from 0 to 70 degrees, with pain at 70 degrees.  There was no 
additional loss of motion on repetitive use of the joint.  

The veteran said that he had lost his job as an armed guard 
because of his back disability.  He was able to walk more 
than a quarter mile but less than a mile.  Severe flare-ups 
were reported every 3-4 months.  He did not have 
paresthesias.  

The diagnoses in December 2007 were those of degenerative 
disc and joint disease of the lumbar spine, moderate; and 
spinal stenosis, mild; and cervical spondylosis, moderately 
severe.  The veteran's lumbar and cervical disabilities 
prevented participation in sports and caused no more than 
moderate impairment in all other areas of daily activities.  

Based on these findings, the Board finds that a rating in 
excess of 20 percent is not warranted for the service-
connected low back disability prior to May 8, 2006, primarily 
due to the finding of pain on flexion beginning at 40 
degrees.  

While pain free flexion of the lumbar spine to 70 degrees was 
noted on examination in December 2007, the medical conclusion 
at that time was that the service-connected low back 
disability was moderately disabling.  

Accordingly, based on a disability picture currently shown to 
more nearly approximate that of a limitation of low back 
flexion to less than 60 degrees due to pain, a continued 
rating of 20 percent for the service-connected low back 
disability is deemed to be warranted on and after December 
28, 2007.  

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are warranted for the veteran's 
service-connected low back disability as noted hereinabove.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to the service-connected cervical spondylosis, 
the evidence of record, especially the finding in December 
2007 that flexion of the cervical spine was from 0 to 40 
degrees, does not warrant an evaluation in excess of 10 
percent under the applicable schedular criteria.  

While characterized as being moderate severe, the evidence 
shows only a functional loss due to pain at the extremes of 
the cervical spine range of motion.  A functional loss to 
less than 30 degrees is not suggested.  

An increased evaluation is also not warranted for either the 
low back or cervical spine disability based on incapacitating 
episodes, as there is no evidence of incapacitating symptom 
episodes, meaning a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, 
lasting at least two weeks.  

Because it was noted in December 2007 that there was no 
additional loss of motion on repetitive use of either the 
lumbar or cervical spine, an increased evaluation is not 
warranted for either disability under DeLuca.  

As the evidence does not reveal paresthesias or other 
neurological manifestations of the veteran's service-
connected low back and cervical spin disabilities, a separate 
rating for the neurologic manifestations of either of these 
disabilities is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (2007).  


Bilateral Knee Disability

Schedular Criteria

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  
\
38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.


Analysis

When examined in September 2003, there was no heat, redness, 
tenderness, effusion or atrophy of the knees.  Mild crepitus 
was noted.  His range of motion was full without pain.  There 
was no evidence of recurrent subluxation or locking pain.  
Pain, weakness, lack of endurance, fatigue or incoordination 
did not impact further on range of motion.  The diagnosis was 
that of mild, bilateral chondromalacia.  

As noted, September to November 2006 treatment records from 
Cape Fear Physical Medicine and Rehabilitation Associates 
revealed that there was a full function range of motion of 
the lower extremities.

When examined by VA in December 2007, the veteran's range of 
motion of the knees was from 0 to 130 on the right, with pain 
beginning at 130 degrees, and from 0 to 120 on the left, with 
pain beginning at 120 degrees.  The associated X-ray studies 
showed minimal degenerative joint disease of the right knee.  

When comparing the above findings to the rating schedule, the 
Board would note that there was no limitation of extension of 
either knee and that limitation of flexion was to no worse 
than 120 degrees.  Consequently, a rating in excess of 10 
percent under the provisions of Diagnostic Codes 5260 and 
5261 is not assignable for either knee.  

Moreover, a 20 percent evaluation is not warranted under 
Diagnostic Code 5003 because each separately rated knee 
disorder does not involve X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
However, the Board notes that no instability of either knee 
was reported on evaluation.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an initial evaluation in excess of 10 
percent is also not warranted for either knee disability 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2007).  

The Board also finds that, because neither limitation of 
flexion or extension of either leg warrants a compensable 
evaluation under the rating schedule, a higher rating is not 
warranted for either service-connected knee disability based 
on the language of VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities 
under Diagnostic Codes 5260 and 5261.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

It was noted in September 2003 that pain, weakness, lack of 
endurance, fatigue and incoordination did not impact further 
on range of motion; and there was full function range of 
motion in 2006.  Consequently, a rating in excess of 10 
percent is not warranted for either knee under DeLuca.  


Right Hip Disability

Schedular Criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  


Analysis

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right hip osteoarthritis.  

The X-ray studies done  in September 2003 showed mild 
osteoarthritis of the right hip.  The studies of the right 
hip in August 2006 were reported to be normal.  

When examined by VA in December 2007, the veteran complained 
of right hip pain and instability.  His range of motion 
included that of flexion from 0 to 100 degrees, with pain at 
70 degrees; extension from 0 to 30 degrees, without pain; 
abduction from 0 to 40 degrees, with pain at 40 degrees; 
adduction from 0 to 25 degrees, with pain at 25 degrees; 
internal rotation from 0 to 40 degrees, with pain at 40 
degrees; and external rotation to 50 degrees, with pain at 50 
degrees.  

There was no additional limitation of motion on repetitive 
use.  The strength of the hip was 5/5, without atrophy.  The 
X-ray studies of the right hip were interpreted as being 
normal.  His right hip disability was noted to prevent 
participation in sports; cause moderate impairment in chores, 
shopping, exercise, and traveling; and cause no more than 
mild impairment in other activities, such as bathing and 
dressing.  The diagnosis was that of arthralgia of the right 
hip.  

Based on this evidence, especially the ranges of motion of 
the right hip reported on VA examination in December 2007, 
including motion of the thigh from 0 to 70 degrees before 
complaints of pain, the Board finds that a rating in excess 
of 10 percent is not warranted for service-connected right 
hip disability.  

Moreover, as there was no additional limitation of motion on 
repetitive use, a higher rating is not warranted under 
DeLuca.  


Right Wrist Disability

Schedular Criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 70 percent 
rating is assigned where there is complete paralysis of the 
median nerve with the major hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  

Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

Incomplete paralysis of the musculospiral or radial nerve of 
either extremity will be rated as 20 percent disabling where 
mild.  

A moderate incomplete paralysis will be rated as 30 percent 
disabling in the major extremity.  A severe incomplete 
paralysis will be rated as 50 percent disabling in the major 
extremity.  

A complete paralysis will be rated as 70 percent disabling in 
the major extremity.  Complete paralysis is manifested by 
drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of fingers, extend thumb, or 
make lateral movement of wrist; supination of hand, extension 
and flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; total paralysis of 
the triceps occurs only as the greatest rarity.  

Note: Lesions involving only "dissociation of extensor 
communis digitorum" and "paralysis below the extensor 
communis digitorum," will not exceed the moderate rating 
under code 8514.  38 C.F.R. § 4.124a, Code 8514 (2007).  
Neuritis and neuralgia will be rated on the same basis. 38 
C.F.R. Part 4, Codes 8614, 8714 (2007).  

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2007).  



Analysis

The veteran currently is assigned a 10 percent rating for his 
service-connected right wrist disability.  

When examined in September 2003, the veteran noted tingling 
in the right wrist.  The condition did not interfere with 
activities of daily living.  The examination did not reveal 
any right wrist pathology, and x-ray studies of the right 
wrist were normal.  

His demonstrated range of motion was reported to be normal; 
and there was no impact on range of motion due to pain, 
weakness, lack of endurance, fatigue or incoordination.  

When evaluated in December 2007, the demonstrated right wrist 
ulnar deviation was from 0 to 40 degrees without pain; radial 
deviation was from 0 to 20 degrees, with pain at 20 degrees; 
dorsiflexion was from 0 to 70 degrees, with pain at 70 
degrees; and palmar flexion was from 0 to 65 degrees, with 
pain at 65 degrees.  Dorsiflexion was limited to 60 to 70 
degrees, and palmar flexion was limited to 60 to 65 degrees 
on repetitive use.  

As the evidence shows no more than mild, incomplete 
paralysis, neuritis or neuralgia of the right wrist 
manifested by tingling, with dorsiflexion to much more than 
15 degrees and palmar flexion to much better than in line 
with the forearm, a schedular rating in excess of 10 percent 
is not warranted.  

Additionally, as the veteran is already receiving a 10 
percent rating for right wrist disability even though the 
limitation of motion of the right wrist would not warrant a 
compensable rating under the rating schedule, the Board would 
point out that this rating would include any demonstrated 
functional impairment based on pain under DeLuca.  



Tinnitus

Service connection for tinnitus was granted by rating 
decision in March 2004, and a 10 percent rating was assigned 
effective on November 1, 2003.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which 
was revised effective on June 13, 2003, to clarify existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  

The Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for the service-
connected tinnitus.  In addition, a basis for a rating higher 
than the currently assigned 10 percent has not been presented 
in this case.  

Therefore, the claim for a rating higher than 10 percent for 
bilateral tinnitus must be denied under the applicable 
version of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


Left Shoulder Disability

Schedular Criteria

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  

In the absence of limitation of motion, a 10 percent 
evaluation is assigned with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; a 
20 percent evaluation is assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran's bilateral shoulder disability can also be 
evaluated under Diagnostic Code 5201 based on limitation of 
motion of the arm.  A 20 percent rating contemplates 
limitation of motion of the arm to shoulder level.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating for the major extremity 
and a 20 percent rating for the minor extremity.  Limitation 
of motion to 25 degrees from the side warrants a 40 percent 
rating for the major extremity and a 30 percent rating for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of shoulder for flexion and 
abduction is from 0 degrees at the side to 180 degrees over 
head. 38 C.F.R. § 4.71, Plate I (2007).  Thus, shoulder level 
is at 90 degrees, and midway between the side and shoulder 
level is at approximately 45 degrees.  


Analysis

Service connection for left shoulder disability was granted 
by rating decision in March 2004, and a noncompensable 
evaluation was assigned effective on November 1, 2003.  A 
September 2004 rating decision granted a 10 percent 
evaluation for service-connected left shoulder disability 
effective November 1, 2003.  

When examined in September 2003, the veteran complained of 
occasional left shoulder pain on motion.  The condition did 
not interfere with ordinary lifting or carrying or with 
activities of daily living.  

On examination, there was no muscle atrophy or motor or 
sensory deficit.  The veteran's range of motion of the left 
shoulder was normal; and pain, weakness, lack of endurance, 
fatigue and incoordination did not impact further on range of 
motion.  

The diagnosis was that of no pathology of the left shoulder, 
and x-ray studies were considered normal.  

When examined by VA in December 2007, the veteran's flexion 
of the left shoulder was from 0 to 150 degrees, with pain at 
140 degrees; abduction was from 0 to 120 degrees, with pain 
at 110 degrees; and rotation was from 0 to 80 degrees on the 
right and from 0 to 90 degrees on the left, with pain at the 
extremes of motion.  There was no additional limitation of 
motion on repetitive use.  

The diagnosis was that of osteoarthritis of the left 
shoulder, mild.  The veteran's left shoulder disability was 
noted to prevent sports and cause impairment for chores, 
shopping and exercise that was moderate; impairment in other 
daily activities was no more than mild.  The X-ray studies of 
the left shoulder in December 2007 showed mild 
osteoarthritis.  

To warrant a schedular evaluation in excess of 10 percent for 
left shoulder disability, there would need to be evidence of 
limitation of motion of the arm to shoulder level, which is 
90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Because flexion and abduction of the left shoulder are to 
significantly greater than 90 degrees, a rating in excess of 
10 percent is not warranted under the diagnostic code for 
limitation of motion of the shoulder.  

As there was no additional limitation of motion of the left 
shoulder on repetitive use in December 2007, a higher rating 
is also not warranted under DeLuca.  


Pes Planus with Heel Spurs

Schedular Criteria

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5276, a noncompensable (no 
percent) rating is for application when there is mild 
disability relieved by built-up shoe or arch support.  

A 10 percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  

A 30 percent rating is for application when there is severe 
bilateral (or 20 percent for severe unilateral) disability 
with objective evidence of marked deformity such as pronation 
or abduction, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  


Analysis

It was reported on examination in September 2003 that the 
veteran's gait was normal.  There were no calluses, valgus 
deviation of the first toes, tenderness, instability, or 
sensory or vascular disturbance.  There was good weight 
bearing alignment of the Achilles tendon.  Arches were 
described as "distinctly low."  The diagnosis was that of 
moderate bilateral pes planus.  

On VA examination in December 2007, the veteran was noted to 
be using orthotics.  He complained of flare-ups at least once 
a week.  The weight bearing line was reported to be medial to 
the great toe.  His gait was antalgic.  Swelling of the feet 
was noted.  

The associated X-ray studies showed minimal plantar calcaneal 
spur formation, bilaterally.  Moderately severe bilateral pes 
planus was diagnosed.  

Based on the findings of the recent VA examination, the Board 
is of the opinion that the evidence reflects an increase in 
symptomatology on examination on December 28, 2007, including 
the weight bearing line medial to the great toe and 
complaints of flare-ups despite the use of orthotics, with 
the current symptomatology more nearly approximating the 
criteria for a 10 percent evaluation for bilateral pes 
planus.  38 C.F.R. § 4.7.  

A rating in excess of 10 percent is not warranted for 
bilateral pes planus because there is no objective evidence 
of marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, and characteristic 
callosities.  These recorded findings do not support a 
finding of a disability picture consistent with moderately 
severe bilateral pes planus.  

Consequently, a rating of 10 percent, but not higher, is 
warranted for service-connected bilateral pes planus with 
heel spurs for the period of the appeal.  


Bilateral Valgus Deformity with Bunions

Schedular Criteria

Pursuant to Diagnostic Code 5280, a 10 percent evaluation for 
hallux valgus, unilateral, requires that the foot have a 
resection of the metatarsal head or be found to be severe, 
with symptomatology equivalent to amputation of the great 
toe.  A 10 percent evaluation is the maximum possible for 
assignment under Diagnostic Code 5280.  


Analysis

There was no valgus deviation of the first toes on 
examination in September 2003.  

On VA examination in December 2007, it was reported that the 
veteran had bilateral valgus deformity, which was described 
as mild.  

There is no evidence of symptomatology that would be the 
equivalent of pathology requiring amputation of the great toe 
or the resection of the metatarsal head.  Thus a compensable 
rating under this code is not warranted for either foot.  

Additionally, there is no evidence of functional impairment 
due to pain on motion to warrant a higher rating.  See 
DeLuca, 8 Vet. App. at 206-7.  As such, a compensable 
evaluation is not warranted for either foot.  


Septal Deviation

Schedular Criteria

The veteran's residuals, fracture of the nose is currently 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  

Under Diagnostic Code 6502, deviation of the nasal septum is 
rated as 10 percent disabling, the maximum available, for a 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.  

Another applicable diagnostic code includes Diagnostic Code 
6504 which provides that scars of the nose or loss of part of 
the nose may be assigned a 10 percent rating if there is loss 
of part of one ala, or other obvious disfigurement; or a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages.  

Higher evaluations are also available under Diagnostic Codes 
6510-6514 (sinusitis) or Diagnostic Code 6522-6524 (rhinitis) 
however, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

The veteran's vasomotor rhinitis is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6522.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.  


Analysis

It was reported on evaluation in September 2003 that the 
veteran was status-post septoplasty without complications or 
disfigurement.  There were no subsequent complaints or 
findings of a problem due to a documented deviation of the 
nasal septum.  

Consequently, as there is no evidence of a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, and no evidence of obvious 
disfigurement of the nose itself, a compensable evaluation is 
not warranted for the service-connected residual of a septal 
deviation.  


Gastrointestinal Disability

Schedular Criteria

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  

A rating of 60 percent is assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7307, for gastritis, a 10 percent 
evaluation is assigned for chronic hypertrophic gastritis, 
with small nodular lesions and symptoms.  

A 30 percent evaluation is warranted for multiple small 
eroded or ulcerated areas and symptoms.  

A 60 percent evaluation is assigned for severe hemorrhages, 
or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7307.  


Analysis

The May 2006 records from Fayetteville Gastroenterology 
Associates reveal that the veteran complained of having 
chronic dyspepsia, which was controlled with medication.  
GERD was diagnosed in private treatment records dated in 
October 2006.  

On VA examination in December 2007, the veteran did not have 
anemia or weight change.  He had weekly heartburn.  His 
gastrointestinal disability had a mild or no effect on his 
daily activities, except for a moderate effect on feeding.  
The diagnoses were those of GERD, mild; and hiatal hernia, 
mild.  

To warrant a compensable evaluation under Diagnostic Code 
7346, there would need to be evidence of two or more of the 
symptoms noted for a 30 percent evaluation, which includes 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

In this case, there is no medical evidence of the symptoms 
required for a compensable evaluation for gastrointestinal 
disability.  His problems were considered mild and only 
affected his eating.  

Consequently, a compensable evaluation is not warranted for 
service-connected gastrointestinal disability.  See 38 C.F.R. 
§ 4.31.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render the 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular provisions in this case are not 
shown to be inadequate for the purpose of evaluation the 
severity of the various service-connected disabilities at 
issue.  A rating in excess of that assigned is provided for 
certain manifestations of the service-connected disabilities 
at issue, as noted hereinabove, but those manifestations are 
not present in this case.  

In addition, the Board finds that there is no basis for 
finding an unusual or exceptional disability picture due to 
marked interferences with employment or frequent 
hospitalization in this case.  Accordingly, the Board that 
consideration of a higher rating on an extraschedular basis 
is not required.   

Although the veteran is no longer working due to his service-
connected back disability, the symptomatology of the service-
connected back disabilities at issue is not shown cause 
marked interference with employment of the purpose of 
assigning a higher rating on an extraschedular basis .  

In fact, as noted with respect to the service-connected low 
back disability, he was able to flex his low back to 70 
degrees before he had pain when examined in December 2007.  

Additionally, unusual condition manifested by frequent 
periods of hospitalization that would obviate application of 
the regular rating criteria for evaluating a specific 
service-connected disability are not shown or asserted in 
this case.  Therefore, a basis that would warrant referring 
this case for extraschedular consideration is not 
demonstrated.  

The doctrine of reasonable doubt was also considered.  
However, as the preponderance of the evidence is against a 
rating in excess of that granted by this decision, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a right shoulder disability manifested 
by degenerative changes is granted.  

Service connection for a claimed right ankle disorder is 
denied.  

Service connection for a claimed left ankle disorder is 
denied.  

The claim of service connection for refractive error and 
color blindness must be denied.  

An increased, initial evaluation in excess of 10 percent for 
the service-connected low back disability prior to May 8, 
2006 is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected low back disability on May 8, 2006 is 
denied.  

An initial evaluation of 20 percent, but not higher, for the 
service-connected low back disability on and after December 
28, 2007 is continued, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected right knee disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right hip disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected cervical spine disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected bilateral tinnitus is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right wrist disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected left shoulder disability is denied.  

An initial compensable evaluation for the service-connected 
right bilateral pes planus with heel spurs prior to December 
28, 2007 is denied.  

An initial evaluation of 10 percent for the service-connected 
bilateral pes planus with heel spurs beginning December 28, 
2007 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

An initial compensable evaluation for service-connected right 
valgus deformity with bunions is denied.  

An initial compensable evaluation for service-connected left 
valgus deformity with bunions is denied.  

An initial compensable evaluation for the service-connected 
septal deviation is denied.  

An initial compensable evaluation for the service-connected 
hiatal hernia with GERD is denied.  



REMAND

A review of the claims files reveals that the veteran had 
contact dermatitis in service in April 1991 and after service 
in October 2006.  However, there is no opinion on file on 
whether the dermatitis found in October 2006 is causally 
related to the manifestations noted in service.  

The Board also notes that the veteran has not had a pulmonary 
function test since September 2003, which was prior to 
service discharge.  The veteran has since been diagnosed with 
bronchitis.  

Additionally, the Board notes that although the veteran 
underwent a VA audiological evaluation in June 2006, and 
there is a notation that he had a bilateral mild to severe 
sensorineural hearing loss beginning at 3000 hertz, a copy of 
this report is not on file.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining issues are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records involving 
treatment for a skin disorder, a 
respiratory disability, or for hearing 
loss since December 2007, which is the 
date of the most recent evidence on file.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

2.  The AOJ should attempt to obtain, 
and associate with the claims file, the 
complete audiological results of the 
veteran's June 2006 hearing evaluation.  

3.  If the AOJ is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

4.  Thereafter, the AOJ should arrange 
for examination of the veteran to 
determine the nature and likely etiology 
of any current skin condition, including 
dermatitis.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current skin condition had 
its clinical onset during the veteran's 
military service.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

5.  The AOJ should arrange for an 
audiological evaluation of the veteran to 
determine the current severity of his 
service-connected bilateral hearing loss.  

Audiometric findings necessary to apply 
pertinent rating criteria must be made.  
The VA claims folders, including a copy 
of this Remand, must be made available to 
and reviewed by the examiner.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  A report of the 
audiometric examination must be typed and 
associated with the veteran's VA claims 
folder.

6.  The AOJ should also arrange for a VA 
examination to determine the current 
severity of his service-connected chronic 
bronchitis.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

All indicated tests and studies, 
including pulmonary function studies, 
should be accomplished; and all clinical 
findings should be reported in detail.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  A copy of the report 
must be associated with the veteran's VA 
claims folders.

7.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims for service 
connection for a skin disorder and for 
initial compensable evaluations for 
service-connected bilateral hearing loss 
and chronic bronchitis.  In its 
decisions, the AOJ should taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


